527 So.2d 307 (1988)
STATE of Louisiana
v.
Joseph Floyd CARMOUCHE.
No. 88-KK1656.
Supreme Court of Louisiana.
June 29, 1988.
Clarification Granted July 27, 1988.
Granted in part; denied in part. The trial set for July 11, 1988 is stayed. The trial judge is ordered to grant defendant's request to appoint a neurologist and a psychiatrist and any additional experts that these doctors deem necessary. The trial judge is further ordered to appoint experts in fingerprint analysis and serology as requested by defendant. It is further ordered that the inculpatory statements of defendant in Dr. W.A. Hawkins' report be suppressed from use in the penalty phase of his trial. Otherwise, the application is denied.